internal_revenue_service number release date index number -------------------------- -------------- ------------------------------------ ----------------------- re ------------------------------------------------------ ------------------------------------------------------------ ---------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-109410-03 date date - legend p v w x y ----------------------------------------------------------- ------------------ ---------------------------------- ------------------------------------- --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- z members a b s t u w x y z location -- ocation location location site a site b state ------------------- --------------- ---------------------------------- ----------------------------- ------ --- --- -- --- --- ----- ----------------------------------- --------------------------------------- ------------------------------------ ----------------------------- ---------------- ---------------- ------------- ---------- ----------------------- ------------------------- ----------------------- ---------------------- ---------------------- ----------------------- ------------------- -------------------------- plr-109410-03 state date date date date date date date date dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_29 of the internal_revenue_code the facts as represented by p and p’s authorized representative are as follows p seeks rulings in light of z's proposed acquisition of an interest in p and p's proposed use of the reformulated chemical reagent on date p received plr and on date p received plr both of which rule on issues similar to those addressed by this letter p is a state limited_liability_company classified as a partnership for federal_income_tax purposes p’s members members are x a state corporation y a state corporation and z a state limited_liability_company that is disregarded for federal_income_tax purposes x is a wholly-owned subsidiary of w a publicly held state corporation y is a wholly-owned subsidiary of x z is a wholly-owned subsidiary of v a state limited_liability_company that has elected to be taxed as a corporation for federal_income_tax purposes p owns facility facility and facility facility or facilities for the production of solid synthetic_fuel from coal facility and facility were originally in location and facility was originally in location on date w acquired z percent of the outstanding capital stock of y and y percent of the membership interests in p for cash paid in full at closing and quarterly contingent payments subject_to certain limitations at this time y owned the remaining x percent of the interests in p after completing the acquisition w contributed its newly acquired interests in y and p to x after date p relocated and reassembled facility and facility and began operating at site a in location site a is adjacent to a coal mine coal preparation plr-109410-03 plant and coal storage and loading complex that is owned and operated by a in addition p relocated and reassembled facility and began operating at site b in location site b is adjacent to a coal mine coal preparation plant and coal storage and loading complex that is owned and operated by b each facility has a single production line consisting of a single extruder which is fed by a single set of two mixers the coal feedstock is fed via conveyors through the mixers which mix the coal feedstock and the chemical reagent and if necessary an acid conditioner the synthetic_fuel then flows through the extruder p has not removed or bypassed such extruders but the die plate on the end of the extruder has been removed p does not currently produce briquettes pellets or an extruded fuel product the finished product is transferred along conveyor belts until it is outside the plant and then stored in one or more stockpiles p has entered into a number of agreements with parties unrelated to p and its members with respect to the operation of synthetic_fuel production at the facilities these agreements have been provided and described in detail in the ruling_request in connection with the relocations of the facilities p's authorized representative has supplied a detailed list of changes that were made to the equipment comprising each facility p has represented that following the relocations the fair_market_value of the used_property is more than percent of each relocated facility’s total fair_market_value at the time of relocation ie the fair_market_value of the used_property plus the cost of any new property on date y distributed a w percent membership interest in p to x after the distribution x and y each owned a u percent membership interest in p on date z purchased an interest in p for cash and a commitment to make ongoing capital contributions to cover its share of operating deficits pursuant to a purchase agreement dated date z agreed to purchase an increased interest in p z's consideration for the interest in p consists of i a cash payment ii a non-recourse fixed payment base note iii a non-recourse obligation to make quarterly fixed payments as scheduled under the purchase agreement and iv a recourse obligation to make certain quarterly variable payments that is subject_to adjustment under certain circumstances the closing on this subsequent purchase was on date the net present_value of the cash the base note and the fixed quarterly payments is expected to exceed percent of the net present_value of the total consideration payable the amended llc agreement of p provides for the allocation of all items of income including gross_income and receipts from the sale of synthetic_fuel expense and deduction among the members in accordance with their sharing ratios which is the plr-109410-03 same ratio in which capital contributions are made to cover operating deficits through date z’s sharing ratio will be t percent after date it will be s percent tax_credits under sec_29 will be allocated among the members in accordance with their sharing ratios the members generally will make monthly capital contributions in the same ratios p has supplied a detailed description of the process employed at the facilities p began using a reformulated chemical reagent in the process for the production of synthetic_fuel at the facilities soon after date a recognized expert in coal combustion chemistry has performed tests on the coal used at the facilities and the synthetic_fuel produced at the facilities and has submitted reports on fuel produced from coal using the process described in the ruling_request with the use of the reformulated chemical reagent the expert has concluded in each case that a significant chemical change takes place with the application of the process using the reformulated chemical reagent the rulings requested by p in light of its use of the reformulated chemical reagent and the proposed transactions described above are each of the facilities with use of the process described and the reformulated chemical reagent will produce a qualified_fuel within the meaning of sec_29 the production of qualified_fuel from the facilities will be attributable solely to their owner p entitling p to sec_29 credits on such fuel sold to unrelated parties and the sec_29 credit attributable to p may be passed through and allocated among the members in accordance with the members’ respective interests in p when the credit arises which will be determined based on a valid allocation of the receipts from the sale of the qualified_fuel ruling_request sec_1 and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines aqualified fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks plr-109410-03 in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term asynthetic fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel adiffers significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 under this rule if a solid synthetic_fuel produced from coal such as synthetic_fuel differs significantly in chemical composition from its parent coal feedstock the solid synthetic_fuel is a qualified_fuel within the meaning of sec_29 at all of the facilities p originally used a chemical reagent that is manufactured from a styrene butadiene copolymer the manufacturer has since developed a reformulated chemical reagent the reformulated reagent also is manufactured from a styrene butadiene copolymer together with polyvinyl acetate as discussed above p proposes to use the reformulated reagent at all of its facilities based on the information supplied by p and p s authorized representative including the test results submitted by p we agree that the fuel produced in the facilities using the process and reformulated chemical reagent described in p s ruling_request and subsequent correspondence will result in a significant chemical change to the coal transforming the coal into a solid synthetic_fuel from coal because p owns the facilities and operates and maintains the facilities through a contract operator we conclude p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person ruling_request under sec_7701 the term taxpayer means any person subject_to any internal revenue tax sec_7701 provides that the term person includes an individual trust estate partnership_association company or corporation accordingly p should be treated as the taxpayer for purposes of the sec_29 credit sec_702 and the regulations thereunder require each partner to take into account separately the partner’s distributive_share of each class or item of the partnership’s income gain loss deduction or credit see sec_1_702-1 sec_1_702-1 requires each partner to take into account separately the partner’s distributive_share of any partnership_item which if separately taken into account by any partner would result in an income_tax_liability different from that which plr-109410-03 would otherwise result under sec_1_702-1 a partner’s distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if i the partnership_agreement does not provide for the partner’s distributive_share of income gain loss deduction or credit or item thereof or ii the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof lacks substantial economic_effect under sec_1_704-1 allocations of tax_credits and tax_credit recapture except for sec_38 property do not result in any adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or tax_credit recapture arises the regulations provide however that in determining the partners’ interests in the partnership regarding tax_credits that arise from receipts of the partnership whether or not taxable such as the sec_29 credit if that receipt also gives rise to a valid allocation of partnership income the partners’ interests in the partnership with respect to such item of credit will be in the same proportion as such partners’ respective distributive shares of such income sec_1_704-1 based on the information submitted and the representations made we conclude that the sec_29 credit attributable to p may be passed through to and allocated to the partners of p in accordance with each partner’s interest in p when the credit arises for the sec_29 credit a partner’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel accordingly based on the information submitted and the representations made we conclude as follows each facility with use of the process described and the reformulated chemical reagent will produce a qualified_fuel within the meaning of sec_29 the production of qualified_fuel from the facilities will be attributable solely to their owner p entitling p to sec_29 credits on such fuel sold to unrelated parties and the sec_29 credit attributable to p may be passed through and allocated among the members in accordance with the members’ respective interests in p plr-109410-03 when the credit arises which will be determined based on a valid allocation of the receipts from the sale of the qualified_fuel the conclusions drawn and rulings given in this letter are subject_to the except as specifically ruled upon above we express no opinion concerning the requirements that taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facilities that are the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facilities to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p and p’s second authorized representative sincerely yours joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
